Citation Nr: 1235854	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957, with additional Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On his May 2005 substantive appeal, the Veteran indicated he did not wish to have a Board hearing, but he requested a formal RO hearing.  In November 2005, he participated in an informal conference in lieu of a formal RO hearing.  In April 2008, the Veteran requested a Board hearing.  He was notified in September 2009 that he was scheduled for a Board hearing to be held in December 2009.  In October 2009, the Veteran indicated that his disabilities prevented him from travelling, and he requested that his hearing be "postponed."  In December 2009, the Veteran's representative withdrew the Veteran's request for a Board hearing in writing.

This appeal was previously before the Board in January 2010 and December 2011.  The Board remanded the claim so that the Veteran could provide additional stressor information, attempts could be made to verify his claimed stressors, the Veteran could be scheduled for a VA examination, and the examiner could provide an addendum opinion.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD linked to his reported in-service stressor of participating in amphibious vehicle training when the vehicle sank and he was stranded in the Mediterranean.

2.  It is as likely as not that the evidence reasonably establishes that he experienced and/or was confronted with at least one of his reported stressors, the sinking of the amphibious vehicle.

3.  There has been a long history of anxiety that has been associated with current symptoms.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to for service connection for PTSD, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 

In addition to the above legal criteria, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Factual Background and Analysis

The Veteran has described numerous stressors which he relates to his development of PTSD.  His most commonly referred to stressful incident involves participating in an amphibious vehicle training where the engine of the vehicle broke, the vehicle took on water, and eventually sank.  The Veteran has consistently reported that he remained with the vehicle, to bail water out, while the other men abandoned ship.  Additional stressful incidents the Veteran has reported to the VA and medical care providers include: (1) being on a ship which was "torpedoed," or had a torpedo shot at it; (2) witnessing a plane crash in Hawaii, and helping to collect body parts from deceased passengers of the flight; (3) witnessing another soldier slit his own throat during basic training; (4) being assaulted during basic training, resulting in a broken jaw and broken ribs; and (5) serving in Haiti in November 1955 during an uprising where he witnessed death and destruction.

At the outset, the Board notes that the Veteran is currently a poor historian.  He has provided few details about his in-service stressors.  He did not provide the name of the soldier who committed suicide during basic training, although he did note the name of the man who assaulted him and broke his jaw.  He was unsure of the year the air plane crash occurred, although he believed it happened around Christmas.  The only timeframe he provided regarding the "torpedoed" ship was that it occurred during "the Korean war."  

The Board's analysis will focus on the Veteran's claimed in-service stressor of being on an amphibious vehicle which sank in deep water.  He has been unable to recall the name of the ship he was attached to when the amphibious vehicle accident occurred.  He initially believed that the incident happened between October and December 1955 in the Mediterranean.  His personnel records do not include a listing of the ships he served on, but do note that he was with the 2nd Amphibian Truck Co. from November 1953 until at least January 1955.  His records also show that he served as a member of the 1st Battalion, 8th Marines in the Eastern Atlantic and Mediterranean from January 19, 1954 to May 17, 1954.  From October to December 1955, the Veteran was assigned to Company A of the 1st Amphibious Tractor Battalion.  The Veteran's personnel records show that his primary duty was as an Amphibious Truck crewman.

Attempts to verify the amphibious vehicle accident have been essentially fruitless.  Based upon the Veteran's indication that the accident happened between October and December 1955, the RO obtained the deck logs of the U.S.N.S. General Nelson M. Walker.  The deck logs note that the ship was travelling from Japan, and do not include a record of amphibious vehicle training or lost equipment.  The Veteran was contacted to inform him his personnel records noted he was in the Mediterranean in 1954, and he agreed that he had provided the wrong date-range for the accident.  The U.S.M.C. Gray Research Center could not find any information on the 1st Battalion, 8th Marines in July 2011.  In December 2011, the Board remanded the issue for further attempts to verify his stressor, to include asking the Joint Records Research Center (JSRRC) to attempt to determine which Dock Landing ship the 1st Battalion, 8th Marines were serving from January 19, 1954 to May 17, 1954, to include considering the U.S.S. Rushmore.  Attempts to obtain treatment records from the same time period from the U.S.S. Midway were also ordered.  

In January 2012, the National Personnel Records Center (NPRC) noted that there were no records of the Veteran's treatment aboard the U.S.S. Midway.  The Defense Personnel Records Information Retrieval System (DPRIS) provided a history of the U.S.S. Rushmore during in 1954.  A review of the deck logs of the U.S.S. Rushmore did not include the sinking of small craft, and the information showed that the 1st Battalion, 8th Marines were not onboard the U.S.S. Rushmore.  The Gray Research Center was again contacted, but provided a negative response.  

The Board has researched the 1st Battalion, 8th Marines, and found some evidence that they served aboard the U.S.S. Chilton in January 1954, and sailed the Mediterranean at that time.  (http://usschilton.tripod.com/chilton.html). 

Although attempts to verify the Veteran's amphibious vehicle accident stressor have failed, the claims file contains complaints of this incident from as early as 1971, and a diagnosis of neurosis from as early as 1964.

Available service treatment records do not include treatment after being lost at sea for more than an hour, treatment for injuries based on the amphibious vehicle sinking, or any treatment during the January to May 1954 period the Veteran served with the 1st Battalion, 8th Marines.  Subsequent treatment records do not include treatment for any psychiatric symptoms.

The claims file contains a July 1967 statement from private physician W.S.S., who stated he had treated the Veteran since September 1964 for "a mixed-type neurosis" manifested by frequent attacks of substernal pain, shortness of breath, weakness, anxiety, tenseness, and nightmares.  He was noted to be on prescription medication for his neurosis, to include Valium, and Valpin with Phenobarbital.  A May 1967 note from Dr. W.S.S. noted he had been treating the Veteran for frequent attacks of substernal discomfort since 1964, and that he reported these attacks began during "service in the Marine Corps in 1963."

A November 1967 deposition of private physician C.J.B., included testimony that the Veteran was treated for elevated blood pressure in 1957 and twice in 1967.  Dr. C.J.B. noted the Veteran's symptoms were dizziness, blurring of vision, and high blood pressure.  The Veteran was afforded a VA examination in June 1967 for a claim of entitlement to service connection for hypertension.  The examiner noted the Veteran reported his hypertension and stomach symptoms began in 1956, and that he suffered from headaches, dizziness, and "black out spells."  The examiner noted that the Veteran's "hypertension makes him nervous."

In September 1969, the Veteran was provided a VA neuropsychiatric examination.  He reported "difficulty with his nerves" since approximately 1964.  He reported symptoms of being nervous, dizzy, upset stomach, sweating, severe headaches, and difficulty expressing what he is thinking.  The examiner noted this to be a description of free-floating anxiety, some of which had been converted into somatic symptoms.  He was diagnosed with chronic anxiety reaction.  

In July 1971, in support of a claim for disability, the Veteran described being on an amphibian "Duck" when it overturned and pushed him under.  He stated he was "thought to be dead at first," but he was found and taken to a LSD ship to be examined where he was found to have no apparent injuries.  He indicated that he believed his headaches, back pain, and shoulder problems were a result of this accident.  He also stated that he had a nervous condition, which his doctor had informed him "could be caused from said accident."

During a Board hearing in November 1981, in support of a claim for a back injury, the Veteran again described participating in maneuvers on an Amphibian Duck when the engine cut, and the vehicle started to sink.  He reported he stayed on board to bail out water so others could jump off, but that he "went down" with the vehicle.  He stated the looked for him for several minutes, and "sometime later" he came up, and he was taken to the U.S.S. Midway.  He was examined, but the doctor did not find any apparent injuries.

VA treatment records indicate he initially sought VA mental health services in June 2003.  He was assessed with PTSD and depression during this intake evaluation.  He described the amphibian landing craft accident, and his continued fear of bodies of water.  Private treatment records from as early as May 2003 also included diagnoses of PTSD.  VA treatment records from July 2003 noted the Veteran had been on prescription Valium for 20 years.  In an April 2004 letter, private psychologist C.C.D. noted the Veteran complained of anxiety in service, and continuing since service.  

In August 2011, the Veteran was afforded a VA PTSD examination.  He reported first seeking mental health treatment in 1957, and continuing to seek treatment throughout the years at VA and private facilities.  He described the amphibious vehicle accident as his stressor.  He noted he was underwater for 90 minutes before he was eventually rescued, and that Jesus was with him, allowing him to be saved.  The examiner noted he exhibited moderate to considerable symptoms associated with PTSD related to his described in-service stressor.  He feared for his life after the vehicle he was on sank in the Mediterranean.  He indicated he had PTSD symptoms in 1955.

In the December 2011 remand, the Board requested that the claims file be returned to the August 2011 examiner so that she could provide an addendum opinion regarding the Veteran's 1969 diagnosis of anxiety.

In July 2012, the examiner provided an addendum opinion that the Veteran's current PTSD symptomatology is at least as likely as not related to the psychiatric symptomatology shown by him in the mid-1960s.  She felt that the symptomatology was related because the Veteran's stressors had already occurred, and he showed signs of anxiety associated with the stressor in the 1960s according to the records.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

With regard to the Veteran's description of being onboard an amphibious vehicle which sank during service, the Board finds the statements to be competent and credible.  The Veteran has described the same amphibious vehicle incident from 1971 to the present.  Lay statements from friends in 1981 also noted the Veteran had reported the same incident to others upon returning from service.  Additionally, his records reveal that he served as an Amphibious Truck crewman, and that he served in the Mediterranean.  Additionally, based upon the 1967 statements of his treating physician, the Board notes that his psychiatric symptoms began as early as 1964.  Based upon the deposition of another physician, the Veteran had spikes of high blood pressure as early as 1957.

Here, the Veteran has been diagnosed with PTSD, and a VA examiner has related his PTSD symptoms to his reported in-service stressor.  The Veteran's stressor is not related to the fear of hostile military or terrorist activity, and thus the liberalizing amended 38 C.F.R. § 3.304(f)(3) does not apply in this case; however, his stressor is consistent with the circumstances of his service.  Thus, the evidence of record should include credible supporting evidence that the in-service stressor occurred.  Research attempts to verify the stressor through official records/ship logs have been unsuccessful as the Veteran's personnel records did not include a list of his service ships.  As the VA examiner's opinion that his psychiatric symptoms in the mid-1960s are related to his current psychiatric symptoms, his 1960s treating physician's belief that his symptoms were related to service, and the Veteran's assertion that he has had ongoing anxiety symptoms since service, the Board is willing to find that the evidence of record is in relative equipoise, and will resolve reasonable doubt in his favor.  Thus, entitlement to service connection for PTSD is granted.  

In summary as a diagnosis of PTSD linked to the Veteran's reported in-service stressor has been established and as the occurrence of the amphibious vehicle stressor has also been reasonably established, all the criteria for an award of service connection for PTSD have been met.


ORDER

Entitlement to service connection for and acquired psychiatric disorder, characterized as PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


